Case 1:18-cv-03098-RM-NRN Document 195 Filed 05/20/20 USDC Colorado Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03098-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
  similarly situated individuals,

         Plaintiffs

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

         Defendants.


   JOINT MOTION TO EXTEND TIME FOR THE PARTIES TO SUBMIT A PROPOSED
                          SCHEDULING ORDER


         Plaintiffs and Defendants, by and through their undersigned counsel, hereby move this

  Court, pursuant to Fed. R. Civ. P. 6(b)(1)(A) and D.C.COLO.LCivR 6.1(a), for an extension of

  two days, up to and including Friday, May 22, 2020, to submit a proposed scheduling order, via

  ECF in PDF format, and email in Microsoft Word format to chambers. See ECF No. 189 (directing

  the parties to submit a proposed scheduling order no later than Wednesday, May 20, 2020). In

  support of this Motion, the parties state as follows:

         1.      This is the second time the parties have sought an extension of time to submit a

  proposed scheduling order. The first request was made on February 7, 2019, when the parties

  requested that the Court stay the deadline to file a proposed scheduling order pending resolution

  of Defendants’ then pending Motion to Compel Individual Arbitration and Plaintiffs’ anticipated

  motion for conditional collective action certification. ECF No. 28. The Court granted the motion

  to the extent it sought a stay of the deadline for filing a proposed scheduling order pending

  resolution of Defendants’ Motion to Compel Individual Arbitration, but denied the motion without



                                                    1
Case 1:18-cv-03098-RM-NRN Document 195 Filed 05/20/20 USDC Colorado Page 2 of 5




  prejudice to the extent it sought a stay pending resolution of a yet unfiled motion. ECF No. 31.

         2.      Fed. R. Civ. P. 6(b)(1)(A) establishes that upon good cause shown, the Court has

  the authority to enlarge the period of time within which a party is required to submit documents to

  the Court. For the reasons stated herein, the parties respectfully submit that good cause for an

  extension of time exists, and thus, it would be an appropriate exercise of this Court’s discretion to

  grant the requested extension.

         3.      This is a complex class/collective action lawsuit. In addition to the initial two

  named plaintiffs, Sondra Beattie and Francis Houston, Jr., approximately 3,912 individuals opted

  into the action by filing their executed consents to join this collective action lawsuit. To date, the

  initial two named plaintiffs and 68 opt-in plaintiffs have been compelled to arbitrate their claims,

  leaving approximately 3,842 collective action plaintiffs.

         4.      On March 16, 2020, Defendants filed their Fourth Motion to Compel Arbitration

  of Certain Opt-In Plaintiffs (“Motion to Compel”), wherein Defendants seek to compel an

  additional 2,487 opt-in plaintiffs to individually arbitrate their employment claims against

  Defendants. ECF No. 190. Plaintiffs have opposed the motion. ECF No. 193.

         5.      Pursuant to agreement of the parties as reflected in this Court’s order (ECF No.

  189), there will be no additional motions to compel arbitration for anyone not identified in

  Defendants’ Motion to Compel.

         6.      There are approximately 1,357 opt-in plaintiffs who have not been compelled to

  arbitration and who are not subject to Defendants’ Motion to Compel.

         7.      Plaintiffs have filed a Motion for Leave to File a First Amended Collective/Class

  Complaint, wherein 14 named plaintiffs who have not been compelled to arbitration, and who are

  not subject to Defendants’ Motion to Compel, assert Fair Labor Standards Act (FLSA) collective



                                                    2
Case 1:18-cv-03098-RM-NRN Document 195 Filed 05/20/20 USDC Colorado Page 3 of 5




  action claims identical to those asserted in the operative complaint, as well as Rule 23 class action

  claims under the state wage and hours acts of Arizona, Arkansas, Colorado, Kentucky, Missouri,

  Nevada, North Carolina, Pennsylvania and West Virginia. See ECF Nos. 190 and 190-1.

  Defendants have opposed the motion. ECF No. 192.

         8.      As demonstrated above, and as aptly put by this Court, “this is a case where the

  total number of Plaintiffs and the number of Plaintiffs subject to arbitration agreements are moving

  targets.” ECF No. 181 at 3-4.

         9.      Consequently, the parties are faced with the challenging task of devising a proposed

  scheduling order, including discovery plans and discovery and dispositive motion deadlines,

  without the benefit of knowing the number or identity of the collective plaintiffs who will remain

  in this litigation, or whether the Court will permit Plaintiffs to file an amended complaint.

         10.     Hence, the parties respectfully request a two-day extension of time to work through

  these issues and to submit a proposed scheduling order that properly takes into account the

  lingering uncertainties identified herein.

         11.     A copy of this Motion is being provided by counsels to their respective clients in

  accordance with D.C.COLO.L.CivR 6.1(c).

         12.     A proposed order is attached to this Motion.

         WHEREFORE, the parties respectfully request that this Court grant a two-day extension

  of time, up to and including Friday, May 22, 2020, to submit a proposed scheduling order, via ECF

  in PDF format, and email in Microsoft Word format to chambers.




                                                   3
Case 1:18-cv-03098-RM-NRN Document 195 Filed 05/20/20 USDC Colorado Page 4 of 5




  Dated: May 20, 2020                                   Respectfully submitted,



  /s/ Rod M. Johnston                                   /s/ Arthur J. Rooney
  Matthew L. Turner                                     Arthur J. Rooney
  Kevin J. Stoops                                       Goli Rahimi
  Rod M. Johnston                                       BAKER & McKENZIE LLP
  SOMMERS SCHWARTZ, P.C.                                300 E. Randolph Street, Suite 5000
  One Towne Square, 17th Floor                          Chicago, IL 60601
  Southfield, MI 48076                                  (312) 861-8000
  (248) 355-0300                                        Fax: (312) 698-2960
  Fax: (248) 936-1973                                   arthur.rooney@bakermckenzie.com
  mturner@sommerspc.com                                 goli.rahimi@bakermckenzie.com
  kstoops@sommerspc.com
  rjohnston@sommerspc.com                               Attorneys for Defendants TTEC Healthcare
                                                        Solutions, Inc. and TTEC Holdings, Inc.
  Attorneys for Plaintiffs and the Putative
  Collective/Class Members

                                   CERTIFICATE OF SERVICE

         I certify that on May 20, 2020, I electronically filed the forgoing paper with the Clerk of

  the Court using the ECF system, which will send notification of such filing to all counsel of record.

                                                        /s/ Janice Koehler




                                                   4
Case 1:18-cv-03098-RM-NRN Document 195 Filed 05/20/20 USDC Colorado Page 5 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:18-cv-03098-NRN

  SONDRA BEATTIE and FRANCIS HOUSTON, JR., individually and on behalf of all other
  similarly situated individuals,

          Plaintiffs

  v.

  TTEC HEALTHCARE SOLUTIONS, INC. and TTEC HOLDINGS, INC.,

          Defendants.


       ORDER GRANTING JOINT MOTION TO EXTEND TIME FOR THE PARTIES TO
                   SUBMIT A PROPOSED SCHEDULING ORDER


          THE COURT, having reviewed the parties Joint Motion To Extend Time For The Parties

  To Submit A Proposed Scheduling Order,

          HEREBY ORDERS that the Joint Motion is GRANTED. The parties shall have up to and

  through Friday, May 22, 2020, to submit a proposed scheduling order, via ECF in PDF format,

  and email in Microsoft Word format to chambers (Neureiter_Chambers@cod.uscourts.gov).


          ORDERED this __________ day of May, 2020.




                                                         ______________________________
                                                         Hon. N. Reid Neureiter
                                                         United States Magistrate Judge




                                               5
